DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 6: Sixth Embodiment (Figure 7) in the reply filed on 12 September 2022 is acknowledged.
Claims 2, 3, 4, 5, 6, and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 September 2022.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 2 should read in part “located within [[the]] a length of”.  Appropriate correction is required.

Drawings
The drawings (e.g.- Figs. 2-11) are objected to under 37 CFR 1.83(a) because they fail to show structural detail (i.e.-the casing of the aftertreatment device and/or exhaust flow direction) as described in the specification. Specifically the drawings fail to show enough detail/structure to establish the flow direction of exhaust gas through the device 10 (i.e.-into the page, from left to right, from top to bottom, etc).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 23 and 25 of Figure 11 are not mentioned or discussed in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark (US 4,373,330).
In Reference to Claim 1
(See Stark, Figures 1-3, 5, and 4 as annotated by Examiner below)
Stark discloses:
	An assembly for treating gaseous emissions comprising a ceramic substrate body having a plurality of passages (See Stark, Column 3, Lines 27-38), and a plurality of metal wires (111,112,114), a first section (A) of each wire electrically connected at one end thereof to one end of a second section (111,114) of the wire, a distal end of the second section (111,114) electrically connected to one end of a third section (B) of the wire, the first (A) and third (B) wire sections composed of a material having a lower electrical resistance than the second wire (111,114) section, at least a part of the second wire sections (111,114) located in a respective one of each of the passages (100) of a subset of the plurality of passages (100). (See Stark, Figure 3, Column 7, Lines 26-60).
	The Examiner notes that the electrical leads (i.e.-first and second section) of the wire will have a lower electrical resistance than the portion of the wire that is the resistance heater, as electrical resistance is required for electrical resistance heating and non-heated sections of the wire (such as those supplying the electrical power) would have lower resistance.

    PNG
    media_image1.png
    525
    553
    media_image1.png
    Greyscale

In Reference to Claim 7
(See Stark, Figures 1-3, 5, and 4 as annotated by Examiner above)
Stark discloses:
wherein each of the second wire sections (111,114) has at least one end spaced inwardly from an end (C) of the ceramic substrate body (26).

In Reference to Claim 9
(See Stark, Figures 1-3, 5, and 4 as annotated by Examiner above)
Stark discloses:
	wherein a plurality of the second wire sections (111,114) is located within the length of a respective one of the passages (110) of the subset, the third wire section (B) contiguous with a first one of said plurality of second wire sections (111,114) electrically connected to the first wire section (A) of a second one of said plurality of second wire sections (111,114). (See Stark, Column 7, Lines 40-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crawford, Hirai, Bailey, Schlipf, Bartolo, Nozawa, Takagi, Peter, Yamaguchi, and Sakurai show exhaust catalyst heating construction devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746